Citation Nr: 1142603	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for herniated disc at L4-L5 (low back disability), secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to restoration of a 20 percent disability rating for right knee degenerative arthritis with patellofemoral syndrome (right knee disability) from November 1, 2008. 

4.  Entitlement to restoration of a 20 percent disability rating for left knee degenerative arthritis with patellofemoral syndrome (left knee disability) from November 1, 2008.

5.  Entitlement to an increased rating for service-connected right knee disability, currently rated 20 percent disabling. 

6.  Entitlement to an increased rating for service-connected left knee disability, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2006, November 2006, and February 2008, and August 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing at the RO before the undersigned in June 2011.  A transcript of the proceeding is of record.  

In light of the restoration of the 20 percent ratings for her service-connected right and left knee disabilities, the increased rating claims are listed as entitlement to ratings in excess of 20 percent on the cover page of this decision.

In October 2011, the Veteran submitted additional evidence, and waived RO initial consideration of that evidence.  38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The 20 percent evaluation for right and left knee disabilities had been in effect for more than five years at the time of the August 2008 rating decision that decreased the evaluations to 10 percent.  

2.  The reduction in the ratings for right and left knee disabilities was done without consideration of the requirements of 38 C.F.R. § 3.344.

3.  The preponderance of the evidence demonstrates that the Veteran's right knee disability is manifested by X-ray evidence of degenerative joint disease, pain, slight limitation of right knee flexion, no limitation of right knee extension, and no impairment of the Veteran's right knee due to instability or subluxation. 

4.  The preponderance of the evidence demonstrates that the Veteran's left knee disability is manifested by X-ray evidence of degenerative joint disease, pain, slight limitation of left knee flexion, no limitation of left knee extension, and no impairment of the Veteran's left knee due to instability or subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent evaluation for a right knee disability from November 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010, 5260 (2011). 

2.  The criteria for restoration of a 20 percent evaluation for a left knee disability from November 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010, 5260 (2011).

3.  The criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011). 

4.  The criteria for a rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ratings Reduction

The Board is restoring the 20 percent rating for the Veteran's right and left knee disabilities, and this is the greatest benefit the Veteran can receive under the circumstances.  Any failure to notify or assist her is inconsequential and, therefore, at most, no more than harmless error.

The Veteran was in receipt of service connection for service connection for right and left knee degenerative arthritis with patellofemoral syndrome, each rated 20 percent disabling, effective November 27, 1991.  

The RO proposed in a February 2008 rating determination to reduce the ratings for the right and left knee disabilities to 10 percent.  The RO cited findings on VA examination in June 2007.  The Veteran was informed of this proposal on March 10, 2008, and given 60 days to respond.  The evaluation was decreased in an August 2008 rating determination.  The effective date of the reduction was November 1, 2008. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at her latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a.).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

"[F]or the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  The Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Veteran's bilateral knee disabilities had been in effect for more than five years at the time of the reduction.  Clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance. 

While degenerative arthritis or patellofemoral syndrome is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive, and it would seem to be the type of disability that is subject to episodic improvement.  The rating decisions and statement of the case pertaining to the rating reduction reflect no consideration of the provisions of 38 C.F.R. § 3.344(a)-(b).  

A review of the RO's February 2008 proposal to reduce the ratings and August 2008 reduction shows that the RO appears to have essentially analyzed the issue of reduction of the 20 percent ratings just as it would a claim for an increased rating.  The February 2008 decision makes a reference to the January 2006 and June 2007 VA examinations which showed that the Veteran's showed 125 degrees of flexion, bilaterally which "demonstrated sustained material improvement."  The only reference to the reduction in the July 2010 SOC was a mention that there was an August 2008 rating decision.  That SOC addressed the increased rating claims.  The RO's analysis did not, in fact, contain any discussion of the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  See Brown, supra.  In addition, the RO did not discuss the evidence which demonstrated that the Veteran's knee disabilities were not materially improved, i.e., the June 2007 VA X-ray report which showed a worsening of Veteran's degenerative joint disease of the knees since the August 2005 VA X-ray study.  Furthermore, the RO failed to include or discuss the provisions of 38 C.F.R. § 3.344.  In summary, the RO's analysis was not in compliance with 38 C.F.R. § 3.344.  Because the rating reductions were done without consideration of applicable regulations, the reductions are void ab initio.  Accordingly, the reductions were not proper, and the separate 20 percent evaluations for right and left knee disabilities are restored. 

II.  Increased Ratings 

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2005, July 2006, and November 2008.  The letters informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

In September 2005, the Veteran requested increased ratings for her service-connected knee disabilities.  The Veteran contends that her service-connected knee disabilities should be rated more than 20 percent disabling, as the symptoms and manifestations have increased in severity.  She must use knee braces and a cane to prevent knee buckling and to ambulate properly.  Her knees also swell and are constantly painful.  Her knee strength has decreased.  She also notes that numerous X-rays show she has degenerative joint disease of both knees.

A VA progress note shows that an examination of the Veteran's knees was conducted in October 2005.  Bilateral knee range of motion was 0 to 125 degrees.  There was no laxity to varus or valgus stress.  Lachman's and McMurray's tests were negative, bilaterally.  She had tenderness to palpation of the patellofemoral joints.  

A VA joints examination was conducted in June 2007.  Examination of both lower extremities found the Veteran to have grossly intact neurovascular, sensory and motor functions.  Bilateral knee range of motion was 0 to 125 degrees.  

The Veteran also underwent VA physical therapy for her knees in 2008; consisting of therapeutic exercises, functional activities, and hot and cold packs.  On a physical therapy consultation in May 2008, she complained of a worsening of her knee pain.  Bilateral knee range of motion was within functional limits, and bilateral manual muscle testing was 4-/5.  Anterior and posterior drawer's tests, varus and valgus tests, and patella grind test were all negative.  She was issued a cane and knee braces were ordered.  She was fitted for knee braces in June 2008.  

A VA joints examination was conducted in February 2010.  The Veteran had full extension, bilaterally.  Right knee flexion was 0 to 100 degrees; left knee flexion was 0 to 120 degrees.  Knee movement produced guarding and muscle spasm.  The knees were stable to varus and valgus stresses.  Lachman's, McMurray's, and anterior and posterior drawer's tests were negative, bilaterally.  

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule)-which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The Veteran's statements regarding the severity of her service-connected disabilities are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria. 

In claims for higher rating of an already service-connected disability, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's knee disabilities are rated 20 percent disabling under hyphenated Diagnostic Code 5010-5260.  In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, is the service-connected disorder and that limitation of knee flexion, under Diagnostic Code 5260, is a residual condition.

Compensable ratings for limitation of flexion of the leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

The worst knee flexion found during the appeal period (right knee flexion of 0 to 100 degrees; left knee flexion of 0 to 120 degrees on February 2010) do not approach limitation of flexion of either leg to 15 degrees.  Therefore, Veteran is not entitled to an increased, 30 percent, rating under Diagnostic Code 5260. 

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993). 

Regarding any additional functional loss due to pain in either knee, the examiner who conducted the February 2010 VA examination stated that thevs final 10 degrees of extension and final 30 degrees of there was no change in fatigability or incoordination of either knee with repeated flexing of the knees.  The examiner also noted that there was no weakness, .  Therefore, an increased rating under 38 C.F.R. §§ 4.40, 4.45, is not warranted.

A claimant who has both limitation of flexion and limitation of extension of the same leg can be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  This, however, does not apply to the Veteran's case as a compensable rating under either Diagnostic Code 5260 or 5261 based the limitation of motion criteria has not been demonstrated.  Separate ratings for noncompensable limitation of flexion and limitation of extension due to pain are not permitted under Diagnostic Codes 5003 and 5010. 

The Veteran's knee disabilities can also be rated under Diagnostic Codes 5256, 5257, 5258, 5259, and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the veteran's bilateral disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and arthritis of the knee may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14  (the evaluation of the same disability under various diagnoses is to be avoided).  

The Veteran has never been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula of either knee.  Therefore, Diagnostic Codes 5256, 5258, and 5262 are not for application.  Nor has there been any diagnosis of removal of semilunar cartilage or genu recurvatum and Diagnostic Codes 5259 and 5263 are not for application.

All examiners during the appeal period stated that there was no instability of either knee as all such tests were negative or normal.  As neither subluxation nor lateral instability is shown in the record, the Veteran is not entitled to separate ratings under Diagnostic Code 5257.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  The Board notes the Veteran's comments that her knees are painful, weak and unstable, and therefore, greatly limit her functioning and greatly limit her ability to work.  However, as noted above, the current ratings are adequate when the objective medical evidence is considered.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

Under these circumstances, the record presents no basis for assignment of a rating in excess of 20 percent for either knee disability at any point during the appeal period.  Thus, staged rating, pursuant to Hart, is not warranted. 

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The medical evidence of record confirms that the Veteran's service-connected disabilities do not result in unemployability, as she is currently employed.  In addition, the February 2008 rating decision also denied entitlement to TDIU, and she did not appeal that decision.  Accordingly, consideration of TDIU pursuant to Rice is not warranted. 

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased rating are not warranted. 


ORDER

Restoration of her 20 percent rating for service-connected right knee disability is granted effective November 1, 2008.

Restoration of her 20 percent rating for service-connected left knee disability is granted effective November 1, 2008.

Entitlement to an increased rating for service-connected right knee disability is denied.  

Entitlement to an increased rating for service-connected left knee disability is denied.  


REMAND

The Veteran contends that she has psychiatric disorders and PTSD due to experiencing stressful events in service and due to her service-connected knee disabilities.  In particular she believes her PTSD was caused, in part, due to experiencing enemy missle attacks while serving in Saudi Arabia during the Persian Gulf War.  She also contends that her knee disabilities caused her low back disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD, in particular, requires: (1) a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

A "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997). 

Because additional treatment records need to be obtained, another VA examination is needed to assist in determining whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  Whether she has this required diagnosis is particularly important since, according to her service personnel records she served in Saudi Arabia from December 4, 1990, to May 1, 1991.  Her primary specialty was cook.  

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

Moreover, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f)(3) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases, as here, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  Id. . 

This revision to subpart (f)(3) adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), as mentioned previously only authorized VA to accept statements from Veterans who served in combat (subpart (f)(2)), as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners of war (POW's) (subpart (f)(4)) and those with an in-service diagnosis of PTSD (subpart (f)(1)) as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  The same is true for PTSD claims predicated on personal or sexual assault (subpart (f)(5)).  

These most recent revisions to subpart (f)(3) no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  This new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id. 

For purposes of this paragraph (subpart (f)(3)), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In years past, just because a physician or other health professional had accepted appellant's description of his or her experiences as credible and had diagnosed the appellant as suffering from PTSD did not mean the Board was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

However, a stressor, both then and now, does not need to be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Because she clearly served in a combat zone, as confirmed by the information contained in her service personnel records, the Veteran's claim warrants consideration under subpart (f)(2).  And even to the extent an event in question does not involve combat, rather, her fear of hostile military or terrorist activity seemingly additionally warrants consideration of the revised subpart (f)(3). 

But even if it is again determined the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis, a VA examination and opinion still are needed to determine whether any additional psychiatric diagnoses are related to her military service.  

Also, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Still, though, in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. 

A VA PTSD examination was conducted in March 2011.  The Veteran stated that she was hospitalized for suicidal ideation in January 2011 with intent following bankruptcy and job loss.  In addition, she stated that she attended two group therapy meetings in 2008.  The VA clinical psychologist stated that the Veteran does not have PTSD, and diagnosed substance induced mood disorder, and cocaine and alcohol abuse.  

Although the Veteran subsequently submitted a social worker and nursing note relating to the January 2011 suicide attempt, the remaining records (emergency room notes or physician's notes) and 2008 group therapy notes need to be obtained.  

The RO therefore should attempt to obtain these additional records since, they, too, are relevant to the claim and therefore deserving of consideration.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2011); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist includes obtaining private and VA medical records to which a reference has been made). 

Finally, in July 2011, a registered nurse diagnosed the Veteran with PTSD, generalized anxiety disorder, and panic disorder with agoraphobia.  A PTSD diagnosis by a nurse is not sufficient under 38 C.F.R. § 3.304(f)(3).  However, these new diagnoses trigger the VA's duty to obtain another examination.  38 C.F.R. § 3.159(c)(4)(i); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (the VA's duty to assist includes the conduct of VA examination where the record does not adequately reveal the current state of the claimant's disability).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide the names and addresses of all health care providers who have provided mental health treatment, including especially a psychiatric hospitalization in 2011 and two group therapy meetings in 2008; and treatment for her low back disability.  With her authorization, obtain all outstanding records that she identifies.  If any requested records are unavailable or the search for any such records otherwise yields negative results and further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1). 

2.  Upon receipt of any additional evidence identified in paragraph 1, schedule a VA psychiatric examination to clarify all current diagnoses and their etiology.  The claims file and a copy of this remand must be provided to the examiner for review of the pertinent history. 

The examiner is asked to determine whether the Veteran has PTSD according to the DSM-IV criteria and, if so, whether it is a consequence of the stressors she experienced while serving in the Persian Gulf.  [Note: her alleged stressors in relation thereto would have to be conclusively accepted as established if consistent with the circumstances, conditions, or hardships of this service.]  See 38 C.F.R. § 3.304(f)(2).  And even if a claimed event does not involve combat, the occurrence of the alleged stressor alternatively could be conceded under the most recent revisions to 38 C.F.R. § 3.304 at subpart (f)(3), if it involved her fear of military or terrorist activity. 

So the occurrence of the claimed events in service is not so much still at issue as is the question of whether the Veteran has consequent PTSD according to the DSM-IV requirements. 

The examiner therefore should utilize DSM-IV in arriving at diagnoses and identify all existing psychiatric disorders.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis. 

If a psychiatric disorder other than PTSD is diagnosed - the examiner also should indicate the likelihood (very likely, as likely as not, or unlikely) this additional diagnosis is related or attributable to the Veteran's military service, including the events that occurred in relation to her service in the Persian Gulf.  In addition, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely), that the Veteran's service-connected knee disabilities caused or aggravated any psychiatric disorder, and, if the later, what level of disability is attributable to such aggravation.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  Afford the Veteran an orthopedic examination regarding her low back disability.  The Veteran's claims folder and a copy of this Remand must be made available to the examiner in conjunction with the review.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed low back disability was a) incurred in service; b) caused by the Veteran's service-connected knee disabilities; or c) aggravated by the Veteran's service-connected knee disabilities, and, if the later, what level of disability is attributable to such aggravation.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

2.  Then readjudicate the claims.  If either claim continues to be denied, send the Veteran and her representative a supplemental statement of the case and give them an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


